IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 24, 2007
                                 No. 06-10947
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

GABRIEL CALIXTO-AGUIRRE

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:04-CR-88-2


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Gabriel Calixto-
Aguirre has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Calixto-Aguirre has not filed a
response.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III, § 2,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-10947

of the Constitution limits federal court jurisdiction to actual cases and
controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole-some ‘collateral consequence’ of the
conviction-must exist if the suit is to be maintained.” Id.
      During the pendency of this appeal, Calixto-Aguirre completed the
sentence that was imposed upon the revocation of his supervised release. The
order revoking Calixto-Aguirre’s supervised release imposed no further term of
supervised release. Accordingly, there is no case or controversy for this court
to address, and the appeal is dismissed as moot. Counsel’s motion to withdraw
is denied as unnecessary.
      APPEAL DISMISSED; MOTION DENIED.




                                       2